department of the treasury internal_revenue_service te_ge eo examinations commerce st mail stop dal dallas texas aug taxpayer_identification_number person to contact employee identification_number contact numbers phone fax an pee nes division release number release date legend org - organization name xx--date address - address org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated september 20xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx the revocation of your exempt status was made for the following reasons you failed to provide documents to establish that you operated exclusively for exempt purposes and that no part of your net_earnings inured to the benefit of private shareholders or individuals code sec_501 you failed to keep adequate books_and_records code sec_6001 federal_income_tax exemption is precluded if net_earnings inure to the benefit of private shareholders or individuals sec_1_501_c_3_-1 in reviewing your records for 20xx through 20xx we found inurement you paid the personal expenses of your officers and did not maintain documentation to support the business purposes of the expenditures you were not operated exclusively for exempt purposes contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 if you have not already filed these returns and the examiner has not provided you instructions for converting your previously filed forms to forms you should file these income_tax returns with the appropriate service_center for the tax years ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication how to appeal an irs decision on tax-exempt status form_6018 consent to proposed action - sec_7428 nanette m downing director eo examinations internal_revenue_service department of the treasury capitol street fresno ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx org ein 20kx legend org - organization name state - state vice president ra-2 - through co-24 - ra president - president treasurer - treasurer through companies video-1 xx - date address - addre sec_1 dir dir-1 - city - city vide president - secretary - secretary ra-1 video book-1 book co-1 issues issue other exempt purposes as described in internal_revenue_code sec_501 - 1s org organized and operated exclusively for charitable educational and issue - should org’s tax exempt status be revoked due to the existence of inurement to president issue - should org’s tax exempt status be revoked for failure to maintain adequate_records as required by internal_revenue_code sec_6033 facts history of the organization org org was incorporated in the state of state on december 19xx the specific purpose of the organization as stated in its articles of incorporation is to produce religious books films and video tapes for distribution to churches schools and religious groups and conduct seminars and retreats org filed form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code code with the internal_revenue_service service on april 19xx the application is signed by president president the service issued a letter of determination dated september 20xx recognizing org as a tax exempt_organization under code sec_501 the letter stated that org was not a private_foundation because it was an organization described in code sec_509 and sec_170 president and dir-1 founded the organization on form_1023 president is listed as the president and dir-1 is listed as the financial officer 19xx dir-1 is listed as the president and president is listed as a member of the board_of directors in bylaws provided on june in part il activities and operational information of form_1023 org provided three numbered items to describe the activities it would conduct what are we going to produce do we have samples of our productions form a rev department of the treasury - internal_revenue_service page of form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein schedule no or exhibit year period ended 20xx 20xx 20xx we are enclosing one of our first videos video-1 also enclosed is a book book- which was published in 19xx by president this is the nature of films videos and books we wish to publish and distribute these were produced at our own expense how and where will these productions be distributed distribution of these productions will be through friends relatives members of prayer and retreat groups there are no direct sales no advertising all monies received will be from donations there will be seminars retreats for which we will solicit donations but there will be no direct charge the videos books candles food and anything else we offer will never be sold but offered for a suggested donation the donations will always be based on cost and we will only ask that we can cover our basic costs no person will be denied an item or service for lack of money we look to the philanthropy of others to assist us in our mission how will these activities further our exempt_purpose the publication of prayer books and the production of films and video tapes on the various components of christian behavior and making them available to everyone at little or no cost is the essence of our exempt_purpose this we trust will nurture and strengthen members to conduct weekly prayer meetings in response to invitations to hold prayer services in various homes in the area on part ill technical requirements of form_1023 org stated that it received the following grants and provided the nature of the grant ra-1 dir-1 ra-2 dollar_figure dollar_figure dollar_figure building remodeling building remodeling building remodeling on schedule a of form_1023 org provided a brief history of the developments and the reasons for its creation on september 19xx an apparition the image of a cross appeared on a bathroom window at the home of dir-1 dir-1 called her mother to view the image- from that word spread and people flocked to the house at address city state since that day people have come to that location to pray and worship facilities form a rev department of the treasury - internal_revenue_service page of form sec_86a name of taxpayer explanation of items department of the treasury- internal_revenue_service schedule no or exhibit year period ended 20xx 20xx org ein 20xx in a letter dated may 19xx the service requested clarification and operating details in order to make an exemption determination org responded in a two page letter with enclosures dated june 19xx signed by dir-1 the letter stated that the facility at address is owned by one of the board members and that the facility is made available at no cost to the organization org also provided a board_of directors and a list of four officers president is listed as a board member dir-1 is listed as the president and treasurer the first representative for the current examination is listed as the treasurer list of five individuals comprising the on june 19xx the service sent a letter to org requesting information on what amount the organization was going to pay for utilities and how it intended to separate its funds from the president dir-1' org' response dated june 19xx stated that home into a prayer about of org’ funds were used to convert a portion of the room further org will pay one half of the utilities each month for gas electricity water gardening services and janitorial services the average utilities were dollar_figure a month therefore org was to reimburse the president dir-1 dollar_figure a month the letter also stated that income and expenses will be kept separate from that of the president dir-1 and that the president dir-1 would not handle any of org money because the treasurer is a cpa and a cosigner of the checks is one of the officers activities org' response to the service dated august 20xx stated that org had conducted monthly healing and prayer services since 19xx and had also included exercise and nutrition in its activities the letter goes on to say that org conducts three exercise classes in three locations org’ facility is located in dir-1’s residence the house contains the prayer room which is approximately square feet the examining agent did not observed anything in the prayer room preventing its use for personal reasons by the president dir-1 since 20xx org’ primary activities consisted of one monthly gathering at its facility and president said that he conducted free fitness classes at nearby hospitals at the interview president explained that exercise classes are low impact routines directed at senior citizens president founded the mind-body martial-arts fitness program he called fitness the minute program consists of a series of breathing and stretching techniques using circular motions knee bends and weight lifting classes are free but some participants are asked to donate dollar_figure the fitness classes are not mentioned on form_1023 form acrev department of the treasury - internal_revenue_service page of form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein schedule no or exhibit year period ended 20xx 20xx 20kx president provided a copy of a dvd titled president’s fitness mind body fitness developing the core program to support the exercise classes the video was reviewed and it shows president demonstrating the fitness methods the back cover provides a brief description of fitness the back cover also directs the reader to contact president for class schedule or to send inquiries to co-1 the dvd itself shows copyright 20xx all rights reserved by president and does not mention org in addition to the above activities president provided a dvd copy of video-2 to support the type of video material org produced the movie depicts a small town being over taken by drug dealers and corrupt government officials the drug dealers and officials combine forces to methodically have all the residents of the small town become drug users their plan is spoiled by a pastor and other good samaritans president is one of the actors in the movie the dvd cover states that co-2 corporation presents the film and shows president as the producer the dvd itself shows copyright 20xx co-2 corp all rights reserved and does not mention org officers the 20xx form 990ez lists four officers dir-1 and president are the president and treasurer respectively and vice president is listed as the vice president president could not provide contact information for vice president because they lost touch a few years back secretary is listed as the secretary secretary was not present during the interview but was contacted at a later date he said he has been involved with org since its inception but had no knowledge of org’ financial matters he did not recall the last time the board convened but was in regular contact with president the 20xx form 990ez does not reflect compensation_for president and dir-1 and neither was issued a form w- or f1099 president provided a copy of board minutes for only one meeting that took place on january 20xx those minutes did not indicate other board member involvement other than president and dir-1 according to the minutes org business was not discussed financial information president said that he receives the donations deposits the donations balances the check book and writes the checks president said that dir-1 and treasurer can also sign checks check copies were requested for 20xx and the subsequent years but they were not provided org provided february through december bank statements for 20xx for its one bank account the deposits and credits were tabulated and showed that org deposited dollar_figurein form acrev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the cee internal_revenue_service schedule no or org ein exhibit year period ended 20xx 20xx 20xx funds and paid dollar_figure in disbursements on its 20xx form 990ez org reported dollar_figure in revenues and dollar_figure in expenses president did not provide source documents to substantiate the expenses paid_by org in 20xx president's explanations for the questioned expenses did not appear to further org’ charitable purpose president also said that an allocation method to calculate the amount of expenses org would reimburse the president dir-1 does not exist he also said that contemporaneous travel logs or reimbursement requests and or receipts were not kept a review of the 20xx bank statements and check register resulted in a categorization of dollar_figure of the expenses the bank statements provided a brief note of the identity of the payee for electronic transactions but did not provide any indication of the payee for checks and copies of checks were not provided president categorized the expenses paid with checks and provided the payee and purpose for the electronic transactions as follows 20xx mortgage payments utilities co-3 gardener honorarium supplies co-4 co-5 co-7 co-6 car payment car insurance fuel purchase co-8 coo-9 co-10 co-11 checks to cash air travel co-12 co-13 co-14 co-15 miscellaneous sub total sub total sub total sub total total org reported dollar_figure in revenues and dollar_figure in expenses on its 20xx form 990ez president was issued idr dated september 20xx requesting the bank statements copies of paid checks and supporting documentation for the 20xx year but none were provided the income and expense figures reported on form 990ez were not verified but reflect the following expense amounts 20xx form a rev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended 20xx 20xx explanation of items org ein 20xx professional fees occupancy depreciation dvd duplication food for events honorarium information tech insurance repairs maint state local_taxes transportation total org reported dollar_figure in revenues and dollar_figure in expenses on its 20xx form 990ez president was issued idr dated september 20xx requesting the bank statements copies of paid checks and supporting documentation for the 20xx year president provided copies of bank statements and handwritten financial statements for the 20xx year but did not provide source documents for any of the expenses the bank statements were reviewed and the deposits and expenses tabulated org deposited a total of dollar_figure and paid a total of dollar_figure the expenses are categorized as follows 20xx gasoline car payments car repairs travel dmv license car insurance food potluck food special occa meeting care fac meeting restaurant loan to care fac supplies co-21 co-22 co-23 co-24 toiletries cleaning service special food cash sub total sub total sub total lawn service donation tax service house payments home insurance honorarium co-16 co-17 utilities co-18 dvd editing co-19 co-20 electrical service install cooking grill install water heater install shed sewer repair sub total form arev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein schedule no or exhibit year period ended 20xx 20xx 20xx total law code sec_501 c exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the federal tax regulations regulations provides that in order to be exempt as an organization described in code sec_501 the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section regulations sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes regulation sec_1_501_c_3_-1 d ii provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests code sec_6033 provides except as provided in code sec_6033 every organization exempt from tax under code sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe regulation sec_1_6001-1 in conjunction with sec_1_6001-1 provide that every organization exempt from tax under code sec_501 and subject_to the tax imposed by code sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by code sec_6033 form acrev department of the treasury - internal_revenue_service page of oo a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein schedule no or exhibit year period ended 20xx 20xx 20xx regulation sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law regulation sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f code sec_501 and code revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of code sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position the taxpayer previously did not agree with the proposed revocation but subsequently verbally agreed to the proposed revocation government’s position issue other exempt purposes as described in code sec_501 c - ls org organized and operated exclusively for charitable educational and org stated on form_1023 that it was going to produce christian based videos and books the videos and books were to be distributed to friends relatives and the general_public the videos and books were to be made available at no cost or at minimal cost at some point president began to provide fitness classes the video-2 dvd does not mention org the president dir-1 were unable to demonstrate that the production of the video and the video itself furthered org’ tax exempt_purpose the president dir-1 were unable to demonstrate that the video was distributed at no cost or minimal cost the president dir-1 did not provide any support to show that org was involved in the video production the president dir-1 were unable to show that president's involvement was not a private venture undertaken by form acrev department of the treasury - internal_revenue_service page of form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or org ein exhibit year period ended 20xx 20xx 20kx president the rights to the video-2 dvd are held by co-2 org did not provide any book samples the fitness dvd depicts exercise instructions directed toward senior citizens org is not mentioned in the dvd or on the dvd cover the video does not have a religious aspect and the production of exercise videos is not mentioned on form_1023 the reader is directed to contact president or co-1 for schedule information the dvd itself shows copyright 20xx all rights reserved by president president is using org funds to pay the expenses he incurs to conduct the fitness classes president is using org funds to promote a fitness program he invented and holds the rights to regardless of the fact that the classes are provided at no cost to the participant the manner in which the activity is carried on is no different than a marketing strategy that is provide free samples to consumers with the hope the product will find a market org' history provided on form_1023 schedule a states that dir-1 witnessed an apparition in 19xx word of the apparition spread and people began to gather at the home to pray and worship the gatherings as described in schedule a further org’ tax exempt_purpose however the president dir-1 were unable to demonstrate that the current gatherings are as described on form_1023 the president dir-1 were unable to show that the gatherings have not been over taken by a social quality to host friends and or relatives the president dir-1 use org funds to purchase food for the gatherings but providing food at their gatherings is not mentioned in form_1023 and does not further the org’ tax exempt_purpose although it is expected that the gathering will inevitably have a social aspect org’ tax exempt_purpose is to permit the gathering of individual to witness the apparition not to provide food for the gatherings the president dir-1 did not demonstrate that org is operated exclusively for charitable educational or other exempt purposes as described in code sec_501 issue - do org’s net earning inure to the benefit of president as prohibited in code sec_501 c and should org’s tax exempt status be revoked due to the existence of inurement as stated in the facts portion of this report the president dir-1 did not provide source documents for any of the expenses paid with org funds the explanations provided by president indicate that org funds are used to pay for personal expenses the explanations also show that the president dir-1 received reimbursement amounts for hosting org in their home in excess of the amount they stated would be paid to gain tax exempt status no support was provided to demonstrate how an increase was calculated or approved the automobile fuel loan insurance and repair payments made with org funds to pay for the expenses_incurred by president while providing the fitness classes do form acrev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein schedule no or exhibit year period ended 20xx 20kx 20xx not further org’s tax exempt_purpose the expenses are personal in nature and are incurred by president in the course of marketing his fitness classes the amount of inurement is calculated by subtracting the annual reimbursement amount org was to pay the president dir-1 from the amount actually paid the calculated annual reimbursement amount is calculated by multiplying the monthly reimbursement amount by dollar_figure x dollar_figure the amount of inurement is calculated as follows 20xx mortgage payments utilities co-3 gardener honorarium supplies co-4 cco-5 co-7 co-6 car payment car insurance sub total sub total sub total total 20xx fuel purchase co-8 cco-9 co-10 co-11 checks to cash air travel co-12 co-13 cco-14 co-15 miscellaneous sub total total allocation inurement professional fees occupancy depreciation dvd duplication food for events honorarium information tech insurance repairs maint state local_taxes transportation total allocation inurement 20xx gasoline car payments car repairs travel dmv license car insurance food potluck food special occa meeting care fac meeting restaurant loan to care fac supplies co-21 lawn service donation tax service house payments home insurance honorarium co-16 co-17 utilities co-18 dvd editing co-19 co-20 co-22 electrical service form 886-a rrev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein schedule no or exhibit year period ended 20xx 20xx 20xx co-23 co-24 toiletries cleaning service special food cash sub total install cooking grill install water heater install shed sewer repair total allocation inurement sub total sub total sub total total the amount of inurement in the 20xx year is dollar_figure in the 20xx year is dollar_figure and in the 20xx year is dollar_figure the amount of inurement represents and of total reported revenues for the 20xx 20xx and 20xx years respectively substantially_all of the org’ net_earnings inure to the benefit of the president dir-1 and therefore revocation of org’ tax exempt status is warranted issue - did org maintain adequate_records as required by code sec_6033 and should org’s tax exempt status be revoked for failure to maintain adequate_records org did not provide source documents to show that any of the expenses paid furthered its tax exempt_purpose for 20xx org did not provide source documents or bank statements for the 20xx year org did not provide source documents to show that any of the expenses paid in 20xx furthered its tax exempt_purpose org did not provide an expense reimbursement allocation method to show the amount it was to reimburse the president dir-1 for hosting org in their home org did not provide support to show how the expense reimbursement amount was calculated and who approved it that resulted in a significant increased from the amount the president dir-1 stated would be paid on form_1023 org was unable to provide support for its revenues support for its revenues was requested and only hand written notes were provided but no source documents were presented the support request was made to confirm that org is publicly supported the notes provided indicate that org is not a publicly_supported_organization org failed to provide source documents for expenses for 20xx 20xx and 20xx the lack of records alone is sufficient to revoke an organization’s tax exempt status and coupled with the other issues identified in the examination org’s exemption should be revoked conclusion form a rev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or org ein exhibit year period ended 20xx 20kx 20xx the president dir-1 did not demonstrate that org is operated exclusively for charitable educational or other exempt purposes as described in code sec_501 org’ net earning inure to the benefit of president and dir-1 as prohibited in code sec_501 and org did not maintain adequate_records as required by code sec_6033 org’ tax exempt status should be revoked for all of the above-explained reasons form acrev department of the treasury - internal_revenue_service page of
